It may be gathered from the bill of exceptions contained in the record of this suit, that it was brought for money supposed to have been illegally recovered, on the act of 1792, which prohibits dealings with slaves without the consent of their owners. And it appears that the clause of this act which enables their owners to recover, from the offenders, four times the value of any commodity thus transferred, by the judgment of a justice of the peace, if the sum should be under five pounds, does deprive the party of the trial by jury, in a case which, before that time, he was entitled to by law; and consequently, that this clause of the act is contrary to the constitution which was then, and is now, in force. But as it is not stated in the bill of exceptions that the money sued for, or any part of it, had been recovered under the clause of the act before alluded to — and there is another penalty for the same offense made recoverable by the act, which is strictly constitutional — this court can not say, that the court below has erred in a point material to the cause, or that the judgment complained of is illegal.
Wherefore, it is considered by the court, that the judgment aforesaid be affirmed, and that the plaintiff pay unto the defendant his costs in this behalf expended, which is ordered to be certified to the said court.